Mr. Justice Trunkey
delivered the opinion of the court,
The claim was filed, October 13th 1876, and was defective. Therefore, by the terms of the statute which created the lien, it expired at the end of six months from the time the work was done and materials were furnished. More than two years after the lien died an attempt was made to restore it to life by an amendment. Whether it was competent for the court to revive the lien is the first question reserved.
A mechanic’s lien on a building is entirely statutory — a privilege not of common right — and is in addition to the common-law remedies which belong to all citizens. While the lien continues, and after it falls, the claimant, notwithstanding his special boon, is entitled to the same remedies as other laborers and vendors for recovery of his debt. These remedies remain whether the claim filed be perfect or faulty, or none be filed at all. The favor is not merely a remedy by suit, it is a lien on property from the commencement of the work — a valuable right, preferring the claimant *304before other creditors, and often compelling one man to pay another’s debt. Its enforcement is by proceeding in rem. Where the claimant is a sub-contractor, it is no defence for the owner of the building to show that he has fully paid the party with whom he contracted. Such a right, existing at the time the work was done or material furnished, cannot be taken from the claimant by repeal of the statute, nor impaired by pretence of changing remedies. It has been repeatedly held that the legislature has no power to take away vested rights. Like principle forbids imposing the corresponding liability on specific property, or its owner, where they are free. A defunct lien drops from the property, leaving it free as if the lien had never attached.
Prior to the Act of June 11th 1879, Pamph. L. 122, no contract was made with reference to its provisions; since, of course, it is altogether different. That act is now a part of the Mechanics’ Lien Law. In one sense it is remedial, in another it confers an important right on the claimant, and subjects the building to additional liabilities, and its owner to increased risks. Just to the extent of these rights and liabilities is the act more than remedial. If applicable to claims which existed before its enactment, this case illustrates its operation, namely, the resurrection of a lien and placing it upon a building and appurtenant land so that the owner must lose his property or pay a debt he never contracted. Aside from any constitutional question, the act comes within the rule, “ that a statute shall always be interpreted so as to operate prospectively and not retrospectively, unless the language is so clear as to preclude all question of the intention of the legislature.” “Retrospective laws generally if not universally work injustice, and ought to be so construed only when the mandate of the legislature is imperative Taylor v. Mitchell, 7 P. F. Smith 209. A statute will not be held unconstitutional if it admit of an interpretation not in conflict with the Constitution. Were this act purely remedial it might be held applicable to cases pending at its passage. Its language is by no means imperative that it shall be retroactive, and without violence may be construed to operate prospectively only. This must have been the legislative intent.
The first reserved question being decided in the negative disposes of the case, and we express no opinion upon the second.
Judgment reversed, and now judgment in favor of the plaintiff for $5.86 with interest from date of verdict, and costs accrued up to April 18th 1877.